Case: 10-30290 Document: 00511292183 Page: 1 Date Filed: 11/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2010
                                     No. 10-30290
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOHN BENJAMIN HALEY,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:00-CR-20049-11


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       John Benjamin Haley, federal prisoner # 394469, pleaded guilty in 2000
to conspiracy to distribute cocaine base and cocaine. He was sentenced to a term
of 216 months in prison, which represented a downward departure from the
guidelines range of 292 to 365 months. The district court denied a request that
the sentence run concurrent with a state sentence that Haley was then serving
for a probation revocation, concluding that it lacked authority to do so. In 2009,
the district court granted a motion by Haley to reduce his sentence pursuant to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30290 Document: 00511292183 Page: 2 Date Filed: 11/12/2010

                                   No. 10-30290

18 U.S.C. § 3582(c)(2) based on amendments to the Sentencing Guidelines that
reduced base offense levels for cocaine base offenses. Haley again requested that
the court order his sentence to run concurrently with his undischarged state
sentence.      The district court determined that it lacked authority under
§ 3582(c)(2) and the relevant Sentencing Commission policy statements to do so.
Haley now appeals that determination.
      As the Supreme Court and this court have made clear, a § 3582(c)(2)
proceeding is not a full resentencing; rather, it is an opportunity for a sentence
reduction based on limited circumstances prescribed by the Sentencing
Commission and consistent with the Commission’s policy statements. Dillon v.
United States, 130 S. Ct. 2683, 2691-94 (2010); United States v. Doublin, 572
F.3d 235, 236-39 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). In light of the
limited nature of a § 3582(c)(2) proceeding, a district court may not revisit
mistakes committed at the initial sentencing.       Dillon, 130 S. Ct. at 2694.
Further, the policy statements expressly state that the court “‘shall substitute
only’” the amended guidelines range for the original range and “‘shall leave all
other guideline application decisions unaffected.’”       Id. (quoting U.S.S.G.
§ 1B1.10(b)(1)).
      Haley acknowledges Dillon but argues that there is nothing in the policy
statement that prohibits a district court from considering whether a reduced
sentence should be ordered to run concurrently or consecutively to an
undischarged term of imprisonment. According to Haley, that authority is
granted under 18 U.S.C. § 3584, which is not referenced by the policy statement
in § 1B1.10.
      Haley’s arguments run headlong into the plain language of § 3582(c)(2)
and Dillon. Nothing in the statute indicates that a court may modify other
aspects of the sentence, and Dillon makes pellucid that § 3582(c)(2) merely
“permits a sentence reduction within the narrow bounds established by the
Commission.”       Dillon, 130 S. Ct. at 2694.   In addition, the relevant policy

                                         2
    Case: 10-30290 Document: 00511292183 Page: 3 Date Filed: 11/12/2010

                                  No. 10-30290

statement permits a court only to substitute the amendments, leaving all other
guideline applications unaffected. Thus, neither the statute nor the relevant
policy statement permits a district court to do anything other than grant a
reduction based on amendments to the Sentencing Guidelines.
      Although we have not addressed the precise issue here, the answer is
necessarily dictated by Dillon and § 3582(c)(2), and it is consistent with the
approach of at least one other circuit, whose reasoning we find persuasive. See
United States v. Harris, 574 F.3d 971, 973 (8th Cir. 2009). In short, because the
concurrent sentencing issue Haley raises was unaffected by the amendments to
the Sentencing Guidelines, the district court correctly concluded that it lacked
authority under § 3582(c)(2) to address the issue. See Dillon, 130 S. Ct. at 2694.
      The judgment of the district court is AFFIRMED.




                                        3